Citation Nr: 0831344	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO. 07-05 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD).

2. Entitlement to a total disability rating for individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
was initially represented by the North Carolina Department of 
Veterans Affairs (NCDVA); however, by way of January 2008 
letter, the NCDVA revoked its power of attorney with respect 
to the veteran. The veteran submitted additional evidence to 
the Board in May 2008 along with a signed waiver of RO review 
of the evidence.


FINDINGS OF FACT

1. The veteran's PTSD is manifested by social isolation, 
intrusive thoughts, nightmares, irritability, some 
hyperarousal, sleep disturbance, and avoidance of situations 
that trigger memories of Vietnam with no evidence of 
obsessional rituals, impaired speech, near-continuous panic 
or depression, spatial disorientation, or neglect of personal 
appearance or hygiene.

2. The veteran's service-connected disability does not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial disability 
rating in excess of 50 percent for PTSD have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2007).

2. The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on her 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in her possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 
Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

With respect to the issue of entitlement to TDIU, the RO 
issued timely VCAA notice in June 2006. 

With respect to the issue of entitlement to a higher rating 
for PTSD, this appeal arises from the veteran's disagreement 
with the disability rating assigned following the grant of 
service connection for PTSD. Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). No additional discussion of the duty to notify is 
therefore required.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [she] should submit 
to substantiate [her] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.


Analysis

PTSD

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, when the veteran, 
as in this case, is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The veteran's PTSD has been rated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006); however, the actual 
criteria for rating psychiatric disability other than eating 
disorders is set forth in a General Rating Formula . 

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and  
maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

The relevant medical evidence of record includes an April 
2005 psychiatric assessment from H.J., M.D., which shows that 
the veteran reported working for United Parcel Service (UPS) 
for 25 years. He reported weekly nightmares, hypervigilance, 
flashbacks, difficulty around people and certain noises, 
outbursts of anger, and sleep disturbance.

On mental status examination, the veteran was sincere, 
pleasant, and calm. He was a good historian, was able to 
relate well, and maintained good eye contact. His speech was 
within normal limits with no dysarthria. He was fully 
oriented and he had very good insight and judgment. His mood 
was depressed and anxious. His affect was congruent with his 
mood and he did cry. He denied suicidal and homicidal 
thought, and auditory and visual hallucinations. There was no 
evidence of any psychosis or delusions. His thought processes 
were within normal limits. There was no evidence of flights 
of idea or looseness of association, but his cognition seemed 
to be slightly dull which the examiner attributed to his 
medication. The examiner assigned a Global Assessment of 
Functioning Score (GAF) of 45.

In his "impression", the examiner noted that the veteran's 
PTSD symptoms had compromised his ability to sustain social 
relationships and work relationships. The examiner prescribed 
medication to treat the veteran's symptoms.

A May 2006 VA examination report shows that the veteran 
reported sleep disturbance, nightmares about three times a 
week, intrusive thoughts, being easily startled, 
hypervigilance, avoidance of crowds and images of war, 
anxiousness and angry outbursts. The veteran denied panic 
attacks or suicide attempts. He reported seeing a 
psychiatrist once a month for the past year. The veteran 
reported that he last worked full time a year ago. He said 
that he retired from UPS after working for the company for 25 
years. He reported that he worked part-time a day or two a 
week at a hog farm but did not do that work anymore because 
there is only "so much of that work he can do." The veteran 
reported that he lived with his wife and did chores around 
the house. He said that he had a few friends and although he 
went to church, he spent most of his time at home. He 
reported that he was close to his daughter, but not to his 
two sons. The examiner noted that the veteran was working 
part-time and did chores around the house and that he had a 
few friends and limited recreational and leisure pursuits.

On mental status evaluation, the veteran was alert, 
cooperative and appropriately dressed. There was no evidence 
of loosened association or flight of ideas. There were no 
bizarre motor movements or tics. His mood was tense but 
cooperative and friendly. He was fully oriented and his 
affect was appropriate. He reported nightmares and intrusive 
thoughts, but denied homicidal or suicidal ideation or 
intent. There was no impairment of thought processes or 
communications. There were no delusions, hallucinations, 
ideas of reference, or suspiciousness. His memory was good, 
his insight, judgment, and intellectual capacity were 
adequate.

The examiner noted that the veteran avoided thinking about 
his traumatic event and avoided things that reminded him of 
it. The examiner stated that the veteran had a decreased 
interest in social activities and interests and that he felt 
distant and estranged from others. The examiner noted that 
the veteran experienced sleep disturbance, irritability, 
anxiousness and heightened startle response. The examiner 
assigned a GAF score of 54.

Treatment records from Dr. H.J. from 2005 to 2008 show 
symptoms consistent with those reported and observed at the 
2005 and 2006 examinations. 

A January 2007 "Request for Employment Information in 
Connection with Claim for Disability Benefits" completed by 
an employee of UPS shows that the veteran retired as a driver 
in March 2005. A January 2007 "Request for Employment 
Information in Connection with Claim for Disability 
Benefits" completed by J.L.T. shows that the veteran was 
last employed in May 2006, cleaning and feeding hogs. J.L.T. 
stated that the reason the veteran was no longer working was 
because he was too "nervous to work around my feeding 
equipment." VA treatment records from 2005 to 2007 show 
limited complaints of PTSD with no evidence of psychosis, 
looseness of thought, inappropriate behavior or appearance, 
lack of attention to hygiene or visual or auditory 
hallucinations.

During the appeal period, the veteran clearly did not have a 
majority of the symptoms associated with a 70 percent 
disability rating for PTSD such as intermittently illogical, 
obscure, or irrelevant speech (as noted above, all of the 
examination reports and treatment records reflect that 
medical examiners found his speech to be coherent); near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively (there was no 
evidence of panic attacks or continuous disabling 
depression); spatial disorientation (the veteran was lucid 
and oriented at all of the examinations); neglect of personal 
appearance and hygiene (the treatment records and all 
examination reports reflect that the veteran was neat and 
appropriately groomed); or, inability to establish and 
maintain effective relationships (the veteran reported being 
married, having a good relationship with his daughter, and 
having some friends).

Additionally, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF score is a scale 
reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). The GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned). See 38 
C.F.R. §  4.126(a).

According to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job). GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers).  The Board notes that during this time period, the 
veteran's GAF scores ranged from 45 to 54; however, the Board 
believes that the clinical findings on examination are 
inconsistent with serious symptoms resulting in occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking or 
mood.  

The Board notes that the veteran is married, has a good 
relationship with his daughter and has some friends. He was 
able to hold a job with the same employer for 25 years until 
he retired. Although he did not get as much pleasure out of 
his leisure activities as he did before, he still attended 
church. He also showed no evidence of speech impairment, 
obsessional rituals, spatial disorientation, or 
inattentiveness to hygiene. 

The veteran's symptoms result in impairment; however, the 
Board finds that the objective medical evidence of record 
suggests a level of impairment that is consistent with a 50 
percent disability rating as it indicates social and 
occupational impairment with reduced reliability and 
productivity, but not occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood. Therefore, the 
Board finds that currently assigned 50 percent disability 
rating is appropriate. The Board has considered whether an 
increased schedular rating is warranted for any discrete 
period during this appeal. See Hart v. Mansfield, 21 Vet. 
App. 505 (2007). The Board finds that the evidence of record 
documents symptoms clearly consistent with no more than a 50 
percent evaluation and concludes that the underlying level of 
severity for the veteran's PTSD has remained at the 50 
percent level during the entire appeal period.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria. According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is unemployable because 
of his service-connected PTSD, the record does not include 
any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings. 
The veteran has not required frequent periods of 
hospitalization for his PTSD and treatment records are void 
of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings. The Board does not 
doubt that limitation caused by PTSD has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." See also Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Consequently, the Board finds that the 50 percent evaluation 
for the entire period of time in question assigned in this 
decision adequately reflects the clinically established 
impairment experienced by the veteran and referral of this 
matter for consideration of an extraschedular rating is 
denied.

TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16. In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992). Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability. When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more. When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation. See 38 C.F.R. § 4.16(a). A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran is only currently service connected for PTSD, 
rated as 50 percent disabling. Thus, he does not meet the 
schedular criteria for consideration of unemployability under 
38 C.F.R. § 4.16(a). The Board must now consider whether this 
case should be submitted to the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
total disability rating . 

When determining if a veteran is unemployable on account of 
his service-connected disabilities, there must be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability. 38 C.F.R. §§ 3.340, 3.341, 4.16

In evaluating whether the veteran's service- connected 
disability precludes substantially gainful employment, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has found that substantially 
gainful employment means work which is more than marginal and 
permits the individual to earn a "living wage." The ability 
to work sporadically or obtain marginal employment is not 
substantially gainful employment. See Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991). A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
See Van Hoose v. Brown, 4 Vet. App. 361, (1993).

The veteran contends his PTSD renders him unable to work. The 
record reflects that the veteran worked for 25 years for UPS 
before retiring. He worked part-time in a hog farm after his 
retirement from UPS. Although a January 2007 form from the 
veteran's employer (the hog farm) shows that he is no longer 
working there because the veteran was too nervous to work 
around the feeding equipment, the record does not reflect 
that the individual who completed the form had any type of 
medical training in order to competently assess the 
relationship between the veteran's service-connected 
disability and his employment. Opinions regarding medical 
causation require medical skills and must be made by medical 
experts. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 
None of the examination reports or treatment records (either 
private or VA) indicate that the veteran is unable to work 
solely because of his service-connected PTSD. As such, the 
Board finds that the veteran does not meet the schedular 
requirements of TDIU and that a referral for an extra-
schedular rating is not warranted. 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but the evidence is not 
so evenly balanced so as to otherwise permit a favorable 
determination at this time. As such, entitlement to a total 
rating based on individual unemployability is not warranted.


ORDER

An initial disability rating in excess of 50 percent for 
service-connected PTSD is denied.

A total disability rating based on individual unemployability 
is denied.



____________________________________________
VITO A. CLEMENT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


